DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Dupont (US 2018/0335528 A1) discloses a method comprising: obtaining, by at least one processor, an input sequence of input data features associated with a well for at least one time stamp during a period of time, the input data features associated with the well for the at least one particular time stamp during the period of time comprising well production rates for the well and well operation constraints for the well; dividing, by the at least one processor, the input data features into a training data subset, a validation data subset, and a test data subset; building, by the at least one processor, a well production model for the well using machine learning based on the training data subset, the validation data subset, and the test data subset; 
However, Dupont does not disclose “building the well production model for the well using one of long short-term memory (LSTM) and gated recurrent unit (GRU); and generating, by the at least one processor, a forecast for the well for a future period of time using the well production model, the forecast comprising a future well production rate for the well including at least one of an oil rate, a gas rate, and a water rate”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 8; 
the prior art of record, Dupont (US 2018/0335528 A1) discloses a system comprising: at least one processor coupled with at least one computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, causes the system to: obtain an input sequence of input data features associated with a well for at least one time stamp during a period of time, the input data features associated with the well for the at least one particular time stamp during the period of time comprising well production rates for the well and well operation constraints for the well; divide the input data features into a training data subset, a validation data subset, and a test data subset; build a well production model for the well using machine learning based on the training data subset, the validation data subset, and the test data subset; 
However, Dupont does not disclose a system comprising: at least one processor coupled with at least one computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, causes the system to: “building the well production model for the well using one of long short-term memory (LSTM) and gated recurrent unit (GRU); and generating, by the at least one processor, a forecast for the well for a future period of time using the well production model, the forecast comprising a future well production rate for the well including at least one of an oil rate, a gas rate, and a water rate”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 8 is allowed.
Regarding claim 16; 
the prior art of record, Dupont (US 2018/0335528 A1) a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: obtaining an input sequence of input data features associated with a well for at least one time stamp during a period of time, the input data features associated with the well for the at least one particular time stamp during the period of time comprising well production rates for the well and well operation constraints for the well; dividing the input data features into a training data subset, a validation data subset, and a test data subset; building a well production model for the well using machine learning based on the training data subset, the validation data subset, and the test data subset; 
However, Dupont does not disclose “a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising:”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 16 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194